JUDGMENT ENTRY.
This appeal is considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, and this Judgment Entry shall not be considered an Opinion of the Court pursuant to S.Ct.R.Rep.Op. 3(A).
Following a no-contest plea, defendant-appellant, Tracy Freeman, was convicted of carrying a concealed weapon pursuant to R.C. 2923.12(A) and having a weapon while under a disability pursuant to R.C. 2923.12(A). In his sole assignment of error, he contends that the trial court erred of convicting him of carrying a concealed weapon pursuant to R.C. 2923.12 because that statute is unconstitutional. This assignment of error is not well taken.
Freeman relies upon this court's decision in Klein v. Leis,146 Ohio App.3d 526, 2002-Ohio-1634, 767 N.E.2d 286. The Ohio Supreme Court, however, reversed this court's decision in Kleinv. Leis, 99 Ohio St.3d 537, 2003-Ohio-4779, 795 N.E.2d 633, and held that Ohio's statute prohibiting the carrying of a concealed weapon is constitutional. Consequently, we overrule Freeman's assignment of error.
Because he has not raised an assignment of error relating to his conviction for having a weapon while under a disability, Freeman has waived all issues relating to that conviction. SeeState v. Chinn, 85 Ohio St.3d 548, 1999-Ohio-288,709 N.E.2d 1166; Nickell v. Gonzalez (1986), 34 Ohio App.3d 364,579 N.E.2d 414. We, therefore, affirm the trial court's judgment.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Winkler, P.J., Doan and Sundermann, JJ.